         Case 4:18-cv-03985 Document 63 Filed on 08/28/19 in TXSD Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


    JAYLA ALLEN, DAMON JOHNSON, TREASURE
    SMITH, and THE PANTHER PARTY,

                                     Plaintiffs,

           v.
                                                                                  Civil Case No. 4:18-cv-3985
    WALLER COUNTY, TEXAS; THE WALLER
    COUNTY COMMISSIONERS COURT; JUDGE
    CARBETT “TREY” J. DUHON III, in his official
    capacity as the Waller County Judge; CHRISTY A.
    EASON, in her official capacity as the Waller County
    Elections Administrator,

                                    Defendants.


                NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
                PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
                   DEFENDANTS’ RULE 12(b)(6) MOTION TO DISMISS
                      PLAINTIFF’S FIRST AMENDED COMPLAINT

          Individual Plaintiffs Jayla Allen, Damon Johnson, and Treasure Smith, and organizational

Plaintiff the Panther Party write to provide the Court with notice of a July 30, 2019 ruling in Casey

v. Gardner, No. 19-cv-00149-JL (D.N.H.).

          In that ruling, U.S. District Court Judge Joseph LaPlante denied defendants’ motion to

dismiss plaintiffs’ claims under the Fourteenth and Twenty-Sixth Amendments to the U.S.

Constitution, which were brought by two college students who are challenging a New Hampshire

voter residency law as an intentional burden on their right to vote. 1 This opinion in Casey was issued

after the parties in this case fully briefed the court on defendants’ pending motion to dismiss.




1
         The court in Casey issued its decision following a motion hearing. A written order is to follow, which
has yet to be issued. In the interim, Plaintiffs in this case attached a transcript of that hearing as Exhibit A to
this supplemental document. The relevant discussion about the age-discrimination claims can be found
beginning at page 61, line 21, through page 79, line 15.

                                                        1
      Case 4:18-cv-03985 Document 63 Filed on 08/28/19 in TXSD Page 2 of 4



Respectfully submitted on August 28, 2019,

/s/ Leah C. Aden
Leah C. Aden*                                Adam T. Schramek (SDTX 31913)
Deuel Ross*                                  State Bar No. 24033045
Kristen A. Johnson*                          Attorney-in-Charge
John S. Cusick*                              NORTON ROSE FULBRIGHT US LLP
NAACP LEGAL DEFENSE &                        98 San Jacinto Boulevard, Suite 1100
    EDUCATIONAL FUND, INC.                   Austin, Texas 78701-4255
40 Rector Street, 5th Floor                  Telephone: (512) 474-5201
New York, New York 10006                     Facsimile: (512) 536-4598
Phone: (212) 965-2200                        adam.schramek@nortonrosefulbright.com
Fax: (212) 226-7592
laden@naacpldf.org                           Julie Goodrich Harrison (SDTX 3017799)
dross@naacpldf.org                            State Bar No. 24092434
kjohnson@naacpldf.org                        Nicole Lynn (SDTX 3041738)
jcusick@naacpldf.org                          State Bar No. 24095526
                                             NORTON ROSE FULBRIGHT US LLP
Catherine Meza*                              1301 McKinney Street, Suite 5100
NAACP LEGAL DEFENSE &                        Houston, Texas 77010
   EDUCATIONAL FUND, INC.                    Telephone: (713) 651-5151
700 14th Street NW, Suite 600                Facsimile: (713) 651-5246
Washington, DC 20005                         julie.harrison@nortonrosefulbright.com
Phone: (202) 682-1300                        nicole.lynn@nortonrosefulbright.com
Fax: (212) 226-7592
cmeza@naacpldf.org                           William F. Calve (SDTX 3206298)
                                              State Bar No. 24096505
*Pro Hac Vice                                NORTON ROSE FULBRIGHT US LLP
                                             300 Convent Street, Suite 2100
                                             San Antonio, Texas 78205-3792
                                             Telephone: (210) 270-7132
                                             Facsimile: (210) 270-7205
                                             william.calve@nortonrosefulbright.com

                                             Counsel for Plaintiffs




                                             2
       Case 4:18-cv-03985 Document 63 Filed on 08/28/19 in TXSD Page 3 of 4




                                   CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, I electronically filed a true and correct copy of

the above document with the Clerk of Court by using the CM/ECF system, which automatically

provides notice of filing to all counsel of record.

                                               /s/ Leah C. Aden
                                               Leah C. Aden




                                                  3
Case 4:18-cv-03985 Document 63 Filed on 08/28/19 in TXSD Page 4 of 4




                 EXHIBIT A




                                4
